Name: 91/286/EEC: Commission Decision of 4 June 1991 repealing Decision 85/594/EEC authorizing Greece to take certain safeguard measures under Article 108 (3) of the EEC Treaty (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: free movement of capital;  international affairs;  Europe
 Date Published: 1991-06-07

 Avis juridique important|31991D028691/286/EEC: Commission Decision of 4 June 1991 repealing Decision 85/594/EEC authorizing Greece to take certain safeguard measures under Article 108 (3) of the EEC Treaty (Only the Greek text is authentic) Official Journal L 143 , 07/06/1991 P. 0058 - 0058COMMISSION DECISION of 4 June 1991 repealling Decision 85/594/EEC authorizing Greece to take certain safeguard measures under Article 108 (3) of the EEC Treaty (Only the Greek text is authentic) (91/286/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 108 (3) thereof, Whereas, by Decision 85/594/EEC (1), as last amended by Decision 90/633/EEC (2), the Commission authorized the Hellenic Republic to continue to apply certain protective measures in the area of capital movements and tourist expenditure; Whereas, the Council by Decision 91/136/EEC (3) granted Greece a medium term loan to support the balance of payments and the economic programme of adjustment and reform; whereas, in this context, the Greek authorities undertook to remove, within two months from the date of the Council Decision, the restrictions authorized by the Commission; Whereas the Greek authorities abolished, as of 6 May 1991, the restrictions authorized by Decision 85/594/EEC; whereas, therefore, there is no longer any justification for authorizing the application of protective measures, HAS ADOPTED THIS DECISION: Article 1 Decision 85/594/EEC is hereby repealed. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 4 June 1991. For the Commission Henning CHRISTOPHERSEN Vice-President (1) OJ No L 373, 31. 12. 1985, p. 9. (2) OJ No L 357, 20. 12. 1990, p. 47. (3) OJ No L 66, 13. 3. 1991, p. 22.